ORDER
CECELIA F. COOK, of VAUXHALL who was admitted to the bar of this State in 1979 having been Ordered to Show Cause on March 6, 1991, why this Court’s Order of temporary suspension should not be continued pending the disposition of ethics proceedings against her, and respondent having failed to appear on the return date of the Order to Show Cause;
It is ORDERED that the suspension of CECELIA F. COOK shall continue pending further Order of this Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of her suspension and that she shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court *18for deposit in the Superior Court Trust Fund, the attorney account funds held in any financial institution by CECELIA F. COOK, which funds were restrained from disbursement by this Court’s order of April 17, 1991.